DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-15 are pending in the current application while claims 7-15 are withdrawn as directed to a nonelected group leaving claims 1-6 examined below.

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-6 in the reply filed on November 3, 2021 is acknowledged. The traversal is on the ground(s) that some of the other claims may be amended to include the same limitations of those found in the independent claim currently elected.  This is not found persuasive because this restriction is done under Unity of Invention, the requirement was fulfilled when it is established that the common technical feature does not make a contribution over the art. This was established in the requirement for restriction mailed September 22, 2021.
The requirement is still deemed proper and is therefore made FINAL.
Claims 7-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 3, 2021.

Claim Objections
Claim 1 is objected to because of the following informalities:  "surface-activated metal particles having  on line 7 is not grammatically correct.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation where the surface-activated metal particles have an “intact inner volume” in line 8. It is not clear what constitutes an inner volume being “intact”. While this is discussed in paragraph [0029] of the instant specification that the core “remains intact for providing structural integrity when the metal particles are used” this does not what differentiates “intact” from the outer volume and what properties are necessary for maintaining structural integrity. Claims 2-6 are also rejected as they depend from claim 1 and do not solve the above issue.
Claim 1 recites the limitation “wherein the structural defects exhibit an average surface grain density of 50,000 to 5,000,000 per mm2” in lines 8-10. This language is repeated in claim 5 where the structural defects “exhibit an average surface grain density of 60,000 mm2 to 120,000 per mm2” and claim 6 where the structural defects “exhibit an average surface grain density of 80,000 mm2 to 2,000,000 per mm2”. It is not clear how a structural defect can exhibit a surface grain density. A structural defect has no average grain size as a structural defect can be a point defect, dislocation, strain, etc. which does not exhibit a grain size with which an average can be drawn from. Claims 2-4 are also rejected as they depend from claim 1 and do not solve the above issue.
Claim 2 is related to further defining the metal particles recited in claim 1. Claim 2 recites that “the metal particles are elemental metals or alloys of” and proceeds to list a number of different elements that could form the metal or metal alloy of the powder. However, this list recites tungsten carbide. Tungsten carbide is a ceramic, not an elemental metal or alloy and therefore makes the scope of the claim unclear. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over "Creation of Harmonic Structure Materials with Outstanding Mechanical Properties" Materials Science Forum, vol 706-709, 1 January 2012, pages 9-16 (as disclosed in the IDS) of Ameyama. 
As to claim 1, Ameyama discloses pure Ti, Ti-6Al-4V, and SUS316L austenitic stainless steel powders (Ameyama, pg. 10, Experimental procedures) thereby meeting the claim limitation of 80 to 100 wt% metal particles. Ameyama discloses a particle size for the Ti particles of 150 μm and the particle size of the steel powder of 7 μm (Ameyama, pg. 10, Experimental procedures), meeting the claim limitation where the metal particles have a D50 value from 4 to 150 μm. Ameyama discloses where the powder is mechanically milled (Ameyama, pg. 10, Experimental procedures), to produce a microstructure design with Harmonic Structure (Ameyama, pg. 11, Results and Discussion). Ameyama discloses where the shell has a fine grain structure and the core has a coarse grain structure (Ameyama, pg. 11, Fig 1), where the multitude of cracks and other surface defects making the grain structure fine meets the claim limitation of an outer volume with structural defects, thereby the metal particles are surface-activated. 
While it is not clear what is meant by the inner volume being “intact”, see 112(b) rejection above, for the purposes of applying prior art Ameyama’s disclosure of the core having a coarse grain structure (Ameyama, pg. 11, Fig 1) will be interpreted as meeting the claim limitation as by displaying larger grain sizes, the inner volume is shown to be “intact” from 2 can be approximated by estimating the shape of the grains with square shape being most efficient and a circle being the least efficient. 
                
                    50000
                    
                        
                            g
                            r
                            a
                            i
                            n
                        
                        
                            m
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                    
                    =
                    
                        
                            1
                            m
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                        
                            50,000
                             
                            g
                            r
                            a
                            i
                            n
                            s
                        
                    
                    =
                    0.00002
                    m
                    
                        
                            m
                        
                        
                            2
                        
                    
                     
                    a
                    r
                    e
                    a
                     
                    p
                    e
                    r
                     
                    g
                    r
                    a
                    i
                    n
                
            
                
                    5000000
                    
                        
                            g
                            r
                            a
                            i
                            n
                        
                        
                            m
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                    
                    =
                    
                        
                            1
                            m
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                        
                            5,000,000
                             
                            g
                            r
                            a
                            i
                            n
                            s
                        
                    
                    =
                    0.0000002
                    m
                    
                        
                            m
                        
                        
                            2
                        
                    
                     
                    a
                    r
                    e
                    a
                     
                    p
                    e
                    r
                     
                    g
                    r
                    a
                    i
                    n
                
            
                
                    0.00002
                    m
                    
                        
                            m
                        
                        
                            2
                        
                    
                    =
                    
                        
                            b
                        
                        
                            2
                        
                    
                    =
                     
                    0.00447
                    m
                    m
                    =
                    4.47
                    m
                    i
                    c
                    r
                    o
                    n
                    s
                     
                    a
                    s
                    s
                    u
                    m
                    i
                    n
                    g
                     
                    s
                    q
                    u
                    a
                    r
                    e
                     
                    g
                    r
                    a
                    i
                    n
                    s
                
            
                
                    0.0000002
                    m
                    
                        
                            m
                        
                        
                            2
                        
                    
                    =
                    
                        
                            b
                        
                        
                            2
                        
                    
                    =
                    0.0000447
                    m
                    m
                    =
                    0.447
                    m
                    i
                    c
                    r
                    o
                    n
                    s
                     
                    a
                    s
                    s
                    u
                    m
                    i
                    n
                    g
                     
                    s
                    q
                    u
                    a
                    r
                    e
                     
                    g
                    r
                    a
                    i
                    n
                    s
                
            
                
                    0.00002
                    m
                    
                        
                            m
                        
                        
                            2
                        
                    
                    =
                    
                        
                            π
                            r
                        
                        
                            2
                        
                    
                    ,
                     
                    D
                    =
                    2
                    r
                    =
                     
                    0.00504
                    m
                    m
                    =
                    5.04
                     
                    m
                    i
                    c
                    r
                    o
                    n
                    s
                     
                    a
                    s
                    s
                    u
                    m
                    i
                    n
                    g
                     
                    c
                    i
                    r
                    c
                    u
                    l
                    a
                    r
                     
                    g
                    r
                    a
                    i
                    n
                    s
                
            
                
                    0.0000002
                    m
                    
                        
                            m
                        
                        
                            2
                        
                    
                    =
                    
                        
                            π
                            r
                        
                        
                            2
                        
                    
                    ,
                     
                    D
                    =
                    2
                    r
                    =
                    0.000504
                    m
                    m
                    =
                    0.504
                     
                    m
                    i
                    c
                    r
                    o
                    n
                    s
                     
                    a
                    s
                    s
                    u
                    m
                    i
                    n
                    g
                     
                    c
                    i
                    r
                    c
                    u
                    l
                    a
                    r
                     
                    g
                    r
                    a
                    i
                    n
                    s
                
            
Thus the grain sizes disclosed by Ameyama for the shell grain size fall within the potential grain sizes claimed.

	As to claim 2, Ameyama discloses pure Ti, Ti-6Al-4V, and SUS316L austenitic stainless steel powders (Ameyama, pg. 10, Experimental procedures), meeting the limitation where the metal particles are elemental metals or alloys of titanium and stainless steel.

	As to claims 3 and 4, these are both methods of making the powder med material claimed in claim 1. Thus applicant is claiming the product in a product-by-process manner. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product, see MPEP 2113(I). As the methods of ball milling in claim 3 and flash heating in claim 4 are methods of achieving the structural defects as claimed in claim 1, these do not create further structural limitations of the powder bed material. As such, claims 3-4 are rejected for the reasons stated above in the rejection of claim 1.

As to claim 5, Ameyama does not explicitly disclose where the structural defects are caused by flash heating. However, as noted in the rejection of claims 3-4 above, this is claiming product-by-process and the process of flash heating is merely a way of introducing the structural defects to the outer volume of the powder bed material. As such, this limitation of flash heating does not impart any further structure to the product. 
Ameyama discloses where the Ti material has a shell grain size of 2.9 μm and a core grain size of 33.7 μm (Ameyama, pg. 13, Fig 4). While it is not clear how a structural defect can have a surface grain density, see 112(b) rejection above, for the purposes of applying prior art, a grain density of the shell – where the structural defects occur -- of 50,000 to 5,000,000 per mm2 can be approximated by estimating the shape of the grains with square shape being most efficient and a circle being the least efficient. 
                
                    60000
                    
                        
                            g
                            r
                            a
                            i
                            n
                        
                        
                            m
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                    
                    =
                    
                        
                            1
                            m
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                        
                            60,000
                             
                            g
                            r
                            a
                            i
                            n
                            s
                        
                    
                    =
                    0.0000167
                    m
                    
                        
                            m
                        
                        
                            2
                        
                    
                     
                    a
                    r
                    e
                    a
                     
                    p
                    e
                    r
                     
                    g
                    r
                    a
                    i
                    n
                
            
                
                    120000
                    
                        
                            g
                            r
                            a
                            i
                            n
                        
                        
                            m
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                    
                    =
                    
                        
                            1
                            m
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                        
                            120,000
                             
                            g
                            r
                            a
                            i
                            n
                            s
                        
                    
                    =
                    0.00000833
                    m
                    
                        
                            m
                        
                        
                            2
                        
                    
                     
                    a
                    r
                    e
                    a
                     
                    p
                    e
                    r
                     
                    g
                    r
                    a
                    i
                    n
                
            
                
                    0.0000167
                    m
                    
                        
                            m
                        
                        
                            2
                        
                    
                    =
                    
                        
                            b
                        
                        
                            2
                        
                    
                    =
                     
                    0.00408
                    m
                    m
                    =
                    4.08
                    m
                    i
                    c
                    r
                    o
                    n
                    s
                     
                    a
                    s
                    s
                    u
                    m
                    i
                    n
                    g
                     
                    s
                    q
                    u
                    a
                    r
                    e
                     
                    g
                    r
                    a
                    i
                    n
                    s
                
            
                
                    0.00000833
                    m
                    
                        
                            m
                        
                        
                            2
                        
                    
                    =
                    
                        
                            b
                        
                        
                            2
                        
                    
                    =
                    0.00289
                    m
                    m
                    =
                    2.89
                    m
                    i
                    c
                    r
                    o
                    n
                    s
                     
                    a
                    s
                    s
                    u
                    m
                    i
                    n
                    g
                     
                    s
                    q
                    u
                    a
                    r
                    e
                     
                    g
                    r
                    a
                    i
                    n
                    s
                
            
                
                    0.0000167
                    m
                    
                        
                            m
                        
                        
                            2
                        
                    
                    =
                    
                        
                            π
                            r
                        
                        
                            2
                        
                    
                    ,
                     
                    D
                    =
                    2
                    r
                    =
                     
                    0.0046
                    m
                    m
                    =
                    4.61
                     
                    m
                    i
                    c
                    r
                    o
                    n
                    s
                     
                    a
                    s
                    s
                    u
                    m
                    i
                    n
                    g
                     
                    c
                    i
                    r
                    c
                    u
                    l
                    a
                    r
                     
                    g
                    r
                    a
                    i
                    n
                    s
                
            
                
                    0.00000833
                    m
                    
                        
                            m
                        
                        
                            2
                        
                    
                    =
                    
                        
                            π
                            r
                        
                        
                            2
                        
                    
                    ,
                     
                    D
                    =
                    2
                    r
                    =
                    0.00326
                    m
                    m
                    =
                    3.26
                     
                    m
                    i
                    c
                    r
                    o
                    n
                    s
                     
                    a
                    s
                    s
                    u
                    m
                    i
                    n
                    g
                     
                    c
                    i
                    r
                    c
                    u
                    l
                    a
                    r
                     
                    g
                    r
                    a
                    i
                    n
                    s
                
            
Thus the grain sizes disclosed by Ameyama for the shell grain size fall within the potential grain sizes claimed.

As to claim 6, Ameyama discloses where the powder is mechanically milled (Ameyama, pg. 10, Experimental procedures), to produce a microstructure design with Harmonic Structure (Ameyama, pg. 11, Results and Discussion). Ameyama discloses where the Ti material has a shell grain size of 2.9 μm and a core grain size of 33.7 μm (Ameyama, pg. 13, Fig 4). While it is not clear how a structural defect can have a surface grain density, see 112(b) rejection above, for the purposes of applying prior art, a grain density of the shell – where the structural defects occur -- of 50,000 to 5,000,000 per mm2 can be approximated by estimating the shape of the grains with square shape being most efficient and a circle being the least efficient. 
                
                    80000
                    
                        
                            g
                            r
                            a
                            i
                            n
                        
                        
                            m
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                    
                    =
                    
                        
                            1
                            m
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                        
                            80,000
                             
                            g
                            r
                            a
                            i
                            n
                            s
                        
                    
                    =
                    0.0000125
                    m
                    
                        
                            m
                        
                        
                            2
                        
                    
                     
                    a
                    r
                    e
                    a
                     
                    p
                    e
                    r
                     
                    g
                    r
                    a
                    i
                    n
                
            
                
                    2000000
                    
                        
                            g
                            r
                            a
                            i
                            n
                        
                        
                            m
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                    
                    =
                    
                        
                            1
                            m
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                        
                            2000000
                             
                            g
                            r
                            a
                            i
                            n
                            s
                        
                    
                    =
                    0.0000005
                    m
                    
                        
                            m
                        
                        
                            2
                        
                    
                     
                    a
                    r
                    e
                    a
                     
                    p
                    e
                    r
                     
                    g
                    r
                    a
                    i
                    n
                
            
                
                    0.0000125
                    m
                    
                        
                            m
                        
                        
                            2
                        
                    
                    =
                    
                        
                            b
                        
                        
                            2
                        
                    
                    =
                     
                    0.00353
                    m
                    m
                    =
                    3.53
                    m
                    i
                    c
                    r
                    o
                    n
                    s
                     
                    a
                    s
                    s
                    u
                    m
                    i
                    n
                    g
                     
                    s
                    q
                    u
                    a
                    r
                    e
                     
                    g
                    r
                    a
                    i
                    n
                    s
                
            
                
                    0.0000005
                    m
                    
                        
                            m
                        
                        
                            2
                        
                    
                    =
                    
                        
                            b
                        
                        
                            2
                        
                    
                    =
                    0.00071
                    m
                    m
                    =
                    0.71
                    m
                    i
                    c
                    r
                    o
                    n
                    s
                     
                    a
                    s
                    s
                    u
                    m
                    i
                    n
                    g
                     
                    s
                    q
                    u
                    a
                    r
                    e
                     
                    g
                    r
                    a
                    i
                    n
                    s
                
            
                
                    0.0000125
                    m
                    
                        
                            m
                        
                        
                            2
                        
                    
                    =
                    
                        
                            π
                            r
                        
                        
                            2
                        
                    
                    ,
                     
                    D
                    =
                    2
                    r
                    =
                     
                    0.00398
                    m
                    m
                    =
                    3.98
                     
                    m
                    i
                    c
                    r
                    o
                    n
                    s
                     
                    a
                    s
                    s
                    u
                    m
                    i
                    n
                    g
                     
                    c
                    i
                    r
                    c
                    u
                    l
                    a
                    r
                     
                    g
                    r
                    a
                    i
                    n
                    s
                
            
                
                    0.0000005
                    m
                    
                        
                            m
                        
                        
                            2
                        
                    
                    =
                    
                        
                            π
                            r
                        
                        
                            2
                        
                    
                    ,
                     
                    D
                    =
                    2
                    r
                    =
                    0.000797
                    m
                    m
                    =
                    0.797
                     
                    m
                    i
                    c
                    r
                    o
                    n
                    s
                     
                    a
                    s
                    s
                    u
                    m
                    i
                    n
                    g
                     
                    c
                    i
                    r
                    c
                    u
                    l
                    a
                    r
                     
                    g
                    r
                    a
                    i
                    n
                    s
                
            


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA S CARPENTER/Examiner, Art Unit 1733                                                                                                                                                                                                        

/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733